DETAILED ACTION
Status of Claims
	Claims 1-12 and 21-26 are pending.
	Claims 13-20 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.
 
Status of Objections and Rejections
	All previous grounds of rejection have been withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“A low cost desktop electrochemical metal 3D printer”, Adv Mater Tech, Communication, 2017) in view of Sherrer et al. (US 2014/0231266).
Regarding claim 1, Chen discloses an electrochemical metal 3D printer comprising a nozzle with a 400 µm opening (title, p. 1700148) (= a micronozzle assembly), comprising:
A syringe comprising a cavity filled with electrolyte, the bottom of the syringe comprising a sponge (Figure 1) (= a reservoir comprising a cavity surrounded by a wall, wherein a bottom of the reservoir comprises a porous structure);
	A nozzle with an opening of 400 microns (p. 1700148) (= a micronozzle, wherein the micronozzle comprises a conical interior cavity); and
A copper bar within the syringe separated from the nozzle by the sponge (= an electrode within the reservoir, wherein the electrode is separate from the nozzle by the porous structure and wherein the electrode comprises a rod extending into the cavity of the reservoir).
	Chen discloses a single nozzle and not an array of structures comprising mirconozzles, however, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  However, to further teach the concept of multiple nozzles, Sherrer is herein cited for disclosing in the same or similar field of endeavor of 3D electrolytic printing, a device comprising multiple print heads with openings (10, 11) which are used to deposit material onto a surface [0065].  Sherrer teaches that the device is utilized to deposit heterogeneous 3D additive products for complicated electronic structures at the microscale (abstract, [0001]-[0002]). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a device comprising an array of structures comprising micronozzles because Sherrer discloses utilizing multiple print heads to produce heterogeneous 3D microstructures.  It would have been obvious to produce a device with multiple or an array of nozzles to produce multiple microstructures including microstructures with differing materials (i.e. heterogeneous).  
	Regarding claim 2, the sponge, nozzle and syringe reservoir of Chen are integral with one another (Figure 1).  
	Regarding claim 3, the sponge of Chen reads on the claimed ‘tortuous pores’.  
	Regarding claim 7, Chen discloses a sponge within a confined space adjacent to the nozzle which reads on the claimed “wherein the porous structure comprises a plurality of orifices within an area surrounded by a perimeter of each of the micronozzles”.  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2017), in view of Sherrer et al. (US 2014/0231266) and in further view of Schwartz et al. (US 2007/0089993).
Regarding claim 4, Chen discloses a polyurethane sponge as described above. Chen does not disclose the porous structure comprising straight pores in an ordered array. 
In the same or similar field of 3D deposition of structures, Schwartz discloses an electrochemical micromanufacturing system comprising an interior of a printer head (130, 230) (Figures 2 and 6), a resolution defining layer (270) comprising small apertures with an exit diameter of 150 microns (abstract, [0030], [0037]) (= an array of structures comprising micronozzles), a non-conductive cross-talk inhibition layer (245) (= a porous structure) and an electrode (220) extending through an opening of the interior of the printer head.  Schwartz discloses the cross-talk inhibition layer provided upstream for distributing electrolyte having one or more narrow apertures (246 = straight pores) and is coupled to the interior of the printer head and to the array of apertures (271) (Figure 2, [0016]).  Regarding an ordered array, the apertures of Schwartz are ordered.   The selection of an array configuration is an obvious engineering design choice based on the desired deposition outlets and/or control of the electrolyte. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an assembly comprising a porous structure comprising straight pores in an ordered array because Schwartz discloses that a porous structure may be inclusive of ordered apertures for control of fluid or electrolyte flow.  It would have been obvious to substitute the sponge of Chen with apertures of Schwartz for controlling the flow of electrolyte to the nozzle.   
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2017), in view of Sherrer et al. (US 2014/0231266) in view of Oda et al. (US 2011/0120872).
Regarding claim 5, Chen discloses the sponge comprising polyurethane (= organic material, SI). Chen discloses the nozzle is formed of plastic (e.g. Metcal-922125-DHUV; i.e. polyethylene, SI).  Chen and Sherrer fail to disclose the nozzle comprising an epoxy resin, however, in the same or similar field of endeavor, Oda discloses that polyethylene and epoxy resins are known in the art as equivalents for providing an insulating material [0098].  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to simply substitute one known insulating material for another to produce the same or similar predictable result.  
Claims 6, 8, 11-12, 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2017), in view of Sherrer et al. (US 2014/0231266) and in further view of Kanda (US 2016/0297145).
Regarding claim 6, Sherrer discloses multiple nozzles for producing multiple 3D deposits. The combination of Chen and Sherrer does not explicitly disclose wherein an array comprises between 10,000 micronozzles and 1,500,000 micronozzles, however, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04 VI B). The combination is silent in regards to the center-to-center pitch of the multiple printer heads therefore in order to practice the invention of Chen in view of Sherrer, one of ordinary skill in the art would necessarily look to the art and arrive at a reference such as Kanda.  
In the same or similar field of 3D printing using a print head, Kanda discloses wherein an array of nozzles of a printer head (e.g. 22A) has a pitch of 127 µm [0043].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an assembly having a center-to-center pitch of 100 microns or less because Kanda teaches that 3D printing can be carried out using a plurality of nozzles having a pitch of 127 microns to achieve a desired deposit [0043].  It would have been obvious to dispose the printer head of Sherrer with a given pitch (e.g. micron-range) in order to control the production of the 3D-shaped heterogeneous deposits.  Although the pitch size of Kanda is outside the claimed range, it would have been an obvious engineering design choice to control the pitch to 100 microns or less for producing a finely controlled 3D deposit.  
Regarding claim 8, the combination of Chen and Sherrer discloses the claimed invention as applied above.  Chen and Sherrer disclose electrolytic deposition therefore a power source coupled to the electrode is present. A fluid path is present within the syringe of Chen.  
Regarding claims 11 and 12, Sherrer discloses that the printer head and substrate may be moved relative to one another using linear motors, gantry robotic systems, etc. [0060]. The presence of any moving devices would necessarily include a mount for carrying out the motion described in Sherrer.  
Regarding claim 21, the sponge of Chen reads on the claimed ‘tortuous pores’.  
Regarding claim 25, Chen’s nozzle comprises a conical interior cavity (Figure 1). 
Claims 9-10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2017) in view of Sherrer et al. (US 2014/0231266), in view of Kanda (US 2016/0297145), and in further view of Schwartz et al. (US 2007/0089993).
Regarding claims 9-10, Chen in view of Sherrer and Kanda disclose the claimed invention as applied above.  The combination fails to disclose wherein the fluid path includes an interface to couple the fluid path to a vessel for containing electrolyte (claim 9) and wherein the fluid path includes an interface to couple the fluid path to a pressure source (claim 10). 
In the same or similar field of 3D deposition of structures, Schwartz discloses an electrochemical micromanufacturing system comprising an interior of a printer head (130, 230) (Figures 2 and 6), a resolution defining layer (270) comprising small apertures with an exit diameter of 150 microns (abstract, [0030], [0037]) (= an array of structures comprising micronozzles), a non-conductive cross-talk inhibition layer (245) (= a porous structure) and an electrode (220) extending through an opening of the interior of the printer head.  Schwartz discloses wherein the electrolyte follows a path from pump (202) through tubing (203) all the way to a container (90) (= vessel). Schwartz discloses wherein the device is coupled with a pressure source [0019], [0047], and [0055] (e.g. pump).  Schwartz discloses the artisan that rather than utilizing a plenum to provide electrolyte to all of the electrodes, separate electrolyte feeds, for example, using multiple syringe pumps may be provided to each electrode or to separate groups of electrodes [0042].  Schwartz discloses that although a syringe pump (202) is shown, it is contemplated that the electrolyte may be provide by any number of conventional mechanisms, for example, utilizing other types of liquid pumps or by providing electrolyte from a pressurized reservoir source. Alternatively, multiple syringe pumps may be used to deliver different electrolytes to different pixels, with suitable modification to the plenum and fluid distribution layer [0047]. Schwartz discloses syringe pump for flow control [0052].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a system comprising wherein the fluid path includes an interface to couple the fluid path to a vessel for containing electrolyte (claim 9) and wherein the fluid path includes an interface to couple the fluid path to a pressure source (claim 10) because Schwartz discloses a syringe pump system with supply reservoir for controlling the flow of electrolyte [0052].  
Regarding claim 22, Chen discloses a polyurethane sponge as described above. Chen does not disclose the porous structure comprising straight pores in an ordered array. 
In the same or similar field of 3D deposition of structures, Schwartz discloses an electrochemical micromanufacturing system comprising an interior of a printer head (130, 230) (Figures 2 and 6), a resolution defining layer (270) comprising small apertures with an exit diameter of 150 microns (abstract, [0030], [0037]) (= an array of structures comprising micronozzles), a non-conductive cross-talk inhibition layer (245) (= a porous structure) and an electrode (220) extending through an opening of the interior of the printer head.  Schwartz discloses the cross-talk inhibition layer provided upstream for distributing electrolyte having one or more narrow apertures (246 = straight pores) and is coupled to the interior of the printer head and to the array of apertures (271) (Figure 2, [0016]).  Regarding an ordered array, the apertures of Schwartz are ordered.   The selection of an array configuration is an obvious engineering design choice based on the desired deposition outlets. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an assembly comprising a porous structure comprising straight pores in an ordered array because Schwartz discloses that a porous structure may be inclusive of ordered apertures for control of fluid or electrolyte flow.  It would have been obvious to substitute the sponge of Chen with apertures of Schwartz for controlling the flow of electrolyte to the nozzle.   
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2017), in view of Sherrer et al. (US 2014/0231266), in view of Kanda (US 2016/0297145), in view of Oda et al. (US 2011/0120872).
Regarding claim 23, Chen discloses the sponge comprising polyurethane (= organic material, SI). Chen discloses the nozzle is formed of plastic (e.g. Metcal-922125-DHUV; i.e. polyethylene, SI).  Chen and Sherrer fail to disclose the nozzle comprising an epoxy resin, however, in the same or similar field of endeavor, Oda discloses that polyethylene and epoxy resins are known in the art as equivalents for providing an insulating material [0098].  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to simply substitute one known insulating material for another to produce the same or similar predictable result.  
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2017), in view of Sherrer et al. (US 2014/0231266), in view of Kanda (US 2016/0297145), in view of Oda et al. (US 2011/0120872) and in further view of Hongo et al. (US 2009/0026068).
Regarding claim 24, Chen in view of Sherrer, Kanda and Oda disclose the claimed invention as applied above.  Chen discloses the sponge comprising polyurethane.  Chen does not disclose one of the organic materials claimed, however, in the same or similar field of endeavor, Hongo discloses that sponge-like materials may be formed of polyurethane, polyester, polypropylene [0172].  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to simply substitute one organic material with another to produce the same or similar predicable result of forming a sponge material because Hongo discloses that sponge-like materials may be formed of polyurethane, polyester, polypropylene [0172].   
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2017), in view of Sherrer et al. (US 2014/0231266), in view of Kanda (US 2016/0297145) and in further view of Silverbrook (US 2014/0345521). 
Regarding claim 26, Chen in view of Sherrer and Kanda disclose the claimed invention as applied above. Kanda teaches that 3D printing can be carried out using a plurality of nozzles having a pitch of 127 microns to achieve a desired deposit [0043].  The combination does not disclose wherein the center-to-center pitch is 30 microns or less.  
In the same or similar field of producing 3D objects using a printer head, Silverbrook teaches that a nozzle pitch may be 9 microns (720, Figure 7) [0140] to produce complex objects [0021], [0042].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a system comprising a pitch of 30 microns or less because Silverbrook teaches that nozzles may be arranged with a pitch of 9 microns to produce complex 3D objects. It would have been obvious to dispose the printer heads of Sherrer with a given pitch (e.g. micron-range) in order to control the production of the 3D deposit.  
Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“A low cost desktop electrochemical metal 3D printer”, Adv Mater Tech, Communication, 2017) in view of Hansen et al. (“High-throughput printing via microvascular multinozzle arrays”, Adv. Mater., 2013).
Regarding claim 1, Chen discloses an electrochemical metal 3D printer comprising a nozzle with a 400 µm opening (title, p. 1700148) (= a micronozzle assembly), comprising:
A syringe comprising a cavity filled with electrolyte, the bottom of the syringe comprising a sponge (Figure 1) (= a reservoir comprising a cavity surrounded by a wall, wherein a bottom of the reservoir comprises a porous structure);
	A nozzle with an opening of 400 microns (p. 1700148) (= a micronozzle, wherein the micronozzle comprises a conical interior cavity); and
A copper bar within the syringe separated from the nozzle by the sponge (= an electrode within the reservoir, wherein the electrode is separate from the nozzle by the porous structure and wherein the electrode comprises a rod extending into the cavity of the reservoir).
	Chen discloses a single nozzle and not an array of structures comprising mirconozzles, however, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  However, to further teach the concept of multiple nozzles, Hansen is herein cited for disclosing in the same or similar field of endeavor of 3D printing, a device comprising multiple nozzles which are used to deposit material onto a surface to improve throughput of micro device fabrication (pg. 96).  Hansen discloses that these printheads are designed to meet several criteria, including the ability to be produced in low-cost plastic, withstand the high pressures needed to print viscoelastic inks, generate uniform ink-flow rates across the nozzle array, enable continuous filamentary printing, and be co-arrayed for multimaterial patterning. The multinozzle design is readily scalable for large-area, rapid fabrication of planar and 3D functional architectures with microscale features (pg. 96).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a device comprising an array of structures comprising micronozzles because Hansen discloses utilizing multiple nozzles to improve throughput among other advantages as described above.  It would have been obvious to produce a device with multiple or an array of nozzles to produce multiple microstructures.
	Regarding claim 2, the sponge, nozzle and syringe reservoir of Chen are integral with one another (Figure 1).  
	Regarding claim 3, the sponge of Chen reads on the claimed ‘tortuous pores’.  
	Regarding claim 7, Chen discloses a sponge within a confined space adjacent to the nozzle which reads on the claimed “wherein the porous structure comprises a plurality of orifices within an area surrounded by a perimeter of each of the micronozzles”.  
Claims 6, 8, 11, 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2017), in view of Hansen et al. (2013) and in further view of Kanda (US 2016/0297145).
Regarding claim 6, Hansen discloses the use of multiple nozzles (pg. 96-97).  The combination of Chen and Hansen does not explicitly disclose wherein an array comprises between 10,000 micronozzles and 1,500,000 micronozzles, however, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04 VI B).  Hansen discloses a center-to-center spacing of 400 microns (pg. 98).  The combination does not disclose a center to center pitch of 100 microns or less.   
In the same or similar field of 3D printing using a print head, Kanda discloses wherein an array of nozzles of a printer head (e.g. 22A) has a pitch of 127 µm [0043].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an assembly having a center-to-center pitch of 100 microns or less because Kanda teaches that 3D printing can be carried out using a plurality of nozzles having a pitch of 127 microns to achieve a desired deposit [0043].  It would have been obvious to dispose the printer head of Hansen with a given pitch (e.g. micron-range) in order to control the production of the 3D-shaped deposits.  Although the pitch size of Kanda is outside the claimed range, it would have been an obvious engineering design choice to control the pitch to 100 microns or less for producing a finely controlled 3D deposit.  
Regarding claim 8, the combination of Chen and Hansen discloses the claimed invention as applied above.  Chen discloses electrolytic deposition therefore a power source coupled to the electrode is present. A fluid path is present within the syringe of Chen.  
Regarding claim 11, Hansen discloses a linear actuator (Figure 3d).    
Regarding claim 21, the sponge of Chen reads on the claimed ‘tortuous pores’.  
Regarding claim 25, Chen’s nozzle comprises a conical interior cavity (Figure 1). 

Response to Arguments
Applicant's arguments filed 22 February 2022 have been fully considered.  The remarks on pages 5-6 are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/            Primary Examiner, Art Unit 1795